UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                   No. 15-1743


J.W., by     and   through   his    father   and   next   friend   Eugene
Wikle,

                   Plaintiff - Appellant,

           v.

CORPORAL CARRIER; ANNE ARUNDEL COUNTY BOARD OF EDUCATION;
ANNE ARUNDEL COUNTY; RAMONE JARVIS; DARCEL PARKER; KYLE
MCKNETT,

                   Defendants - Appellees,

           and

ARUNDEL   MIDDLE      SCHOOL;       ANNE     ARUNDEL      COUNTY   POLICE
DEPARTMENT,

                   Defendants.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     Marvin J. Garbis, Senior District
Judge. (1:13-cv-02386-MJG)


Submitted:    March 28, 2016                       Decided:    April 19, 2016


Before NIEMEYER and FLOYD, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
John Hopkins, Mount Rainier, Maryland, for Appellant.       Nancy
McCutchan Duden, County Attorney, Hamilton F. Tyler,       Deputy
County Attorney, Annapolis, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     J.W.,    by    and    through       his       father    and    next    friend    Eugene

Wikle,    appeals    the     district      court’s          orders    granting       summary

judgment to Defendants and denying reconsideration.                              J.W. argues

that summary judgment was inappropriate because genuine issues

of material fact exist as to whether Corporal Carrier’s use of

force was reasonable.         We affirm.

     We “review[] de novo the district court’s order granting

summary judgment.”          Jacobs v. N.C. Admin. Office of the Courts,

780 F.3d 562, 565 n.1 (4th Cir. 2015).                       “A district court ‘shall

grant summary judgment if the movant shows that there is no

genuine   dispute     as    to     any    material          fact    and    the    movant   is

entitled to judgment as a matter of law.’”                          Id. at 568 (quoting

Fed. R. Civ. P. 56(a)).            In determining whether a genuine issue

of material fact exists, “we view the facts and all justifiable

inferences    arising       therefrom      in       the     light    most   favorable      to

. . . the nonmoving party.”               Id. at 565 n.1 (internal quotation

marks omitted).       “Conclusory or speculative allegations do not

suffice, nor does a mere scintilla of evidence in support of

[the nonmoving party’s] case.”                     Thompson v. Potomac Elec. Power

Co., 312 F.3d 645, 649 (4th Cir. 2002) (internal quotation marks

omitted).

     “A   ‘claim     that    law    enforcement             officials      used    excessive

force in the course of making an arrest, investigatory stop, or

                                               3
other   seizure   of    a   person’    is    ‘properly     analyzed       under    the

Fourth Amendment’s objective reasonableness standard.’”                       Estate

of Armstrong ex rel. Armstrong v. Vill. of Pinehurst, 810 F.3d
892, 899 (4th Cir. 2016) (quoting Graham v. Connor, 490 U.S.
386,    388   (1989)    (alteration         and   internal     quotation      marks

omitted)).      “Evaluating      the   reasonableness        of     the    officer’s

actions ‘requires a careful balancing of the nature and quality

of the intrusion on the individual’s Fourth Amendment interests

against   the   countervailing     governmental       interests       at   stake.’”

Smith v. Ray, 781 F.3d 95, 101 (4th Cir. 2015) (quoting Graham,
490 U.S. at 397).           We look to three factors when making this

determination: “[f]irst, . . . the severity of the [conduct] at

issue; second, . . . the extent to which the suspect poses an

immediate threat to the safety of the officer[] or others; and

third, . . . whether [the suspect] is actively resisting” the

officer’s     attempts.       Armstrong, 810 F.3d     at     899    (internal

quotation     marks    omitted).       “[T]he     question     is    whether       the

officer[’s] actions are objectively reasonable in light of the

facts   and   circumstances     confronting       [him],     without      regard    to

[his] underlying intent or motivation.”              Graham, 490 U.S. at 397

(internal quotation marks omitted).

       We conclude that Corporal Carrier’s use of force in lifting

J.W.’s arm was objectively reasonable.                   Immediately prior to

placing J.W. in handcuffs, Carrier heard J.W. threaten to harm

                                        4
himself and saw J.W. tip over a desk near a teacher.                           J.W.

resisted the initial handcuffing and continued to resist Carrier

once   in   handcuffs;     J.W.   tried    to   pull    his    hands    from    the

handcuffs and kicked Carrier in the thigh.                  It was only at that

point that Carrier lifted J.W.’s arm, resulting in injury to

J.W.

       While “the government has little interest in using force to

effect [a] seizure” justified by preventing harm to the subject

of the seizure, Armstrong, 810 F.3d at 901, at the time Carrier

lifted J.W.’s arm, Carrier could have reasonably believed that

J.W. posed a threat to both himself and others.                  Moreover, J.W.

was actively resisting the seizure at the time Carrier lifted up

J.W.’s arm.     We therefore conclude that Carrier’s use of force

was objectively reasonable.

       Accordingly, we affirm the district court’s orders.                      We

dispense    with    oral    argument      because     the     facts    and   legal

contentions   are   adequately     presented     in    the    materials      before

this court and argument would not aid the decisional process.



                                                                         AFFIRMED




                                       5